Name: Commission Regulation (EEC) No 2477/80 of 29 September 1980 fixing for the fourth quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9. 80 Official Journal of the European Communities No L 255/7 COMMISSION REGULATION (EEC) No 2477/80 of 29 September 1980 fixing for the fourth quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal , falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( ! ), and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 2972/79 (2), provides that the quantities of meat referred to in Article 1 ( 1 ) (d) thereof which may be imported under the tariff quota shall be fixed for each quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The quantity of beef and veal referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 2972/79 which may be imported during the fourth quarter of 1980 is hereby fixed at 9 257 tonnes. Article 2 This Regulation shall enter into force on 1 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 336, 29. 12. 1979, p . 5. (J) OJ No L 336, 29. 12. 1979, p. 37.